Sub-Item 77C DREYFUS TREASURY PRIME CASH MANAGEMENT MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of Dreyfus Treasury Prime Cash Management (the Fund) was held on November 16, 2009. Out of a total of 28,279,480,035.010 shares (Shares) entitled to vote at the Meeting, a total of 5,497,104,855.820 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to December 28, 2009, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve the amending 4,544,577,524.035 925,984,651.695 26,542,680.090 Funds policy regarding borrowing 2. To approve the Funds 4,343,508,100.355 1,126,876,185.865 26,720,569.600 policy regarding lending 3. To permit investment in 4,331,745,553.965 1,136,513,460.585 28,845,841.270 other investment companies A Special Meeting of Shareholders of Dreyfus Treasury Prime Cash Management (the Fund) was held on December 28, 2009. Out of a total of 28,279,480,035.010 shares (Shares) entitled to vote at the Meeting, a total of 7,737,270,639.780 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to February 12, 2010, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve the amending 6,155,326,609.860 1,502,545,518.950 79,398,510.970 Funds policy regarding borrowing 2. To approve the Funds 5,941,194,812.940 1,718,813,176.940 77,262,649.900 policy regarding lending 3. To permit investment in 5,789,520,047.350 1,867,637,046.020 80,113,546.410 other investment companies
